Title: To George Washington from the United States House of Representatives, 7 December 1793
From: United States House of Representatives
To: Washington, George


          
            Sir,
            [7 December 1793]
          
          The Representatives of the people of the United States, in meeting you for the first
            time since you have been again called by an unanimous suffrage to your present station,
            find an occasion which they embrace, with no less sincerity than promptitude, for
            expressing to you their congratulations on so distinguished a testimony of public
            approbation; and their entire confidence in the purity & patriotism of the motives
            which have produced this obedience to the voice of your country. It is to virtues which
            have commanded long and universal reverence, and services from which have flowed great
            and lasting benefits, that the tribute of praise may be paid, without the reproach of
            flattery; and it is from the same sources, that the fairest anticipations may be derived
            in favor of the public happiness.
          The United States having taken no part in the War which had embraced in Europe the
            powers with whom they have the most extensive relations, the maintenance of peace was
            justly to be regarded as one of the most important duties of the magistrate charged with
            the faithful execution of the laws. We accordingly witness with approbation and pleasure
            the vigilance with which you have guarded against an interruption of that blessing, by
            your proclamation admonishing our Citizens of the consequences of illicit or hostile
            acts towards the belligerent parties, and promoting by a declaration of the existing
            legal state of things, an easier admission of our right to the immunities belonging to
            our situation.
          The connexion of the United States with Europe has evidently become extremely
            interesting. The communications which remain to be exhibited to us, will, no doubt,
            assist in giving us a fuller view of the subject, and in guiding our deliberations to
            such results as may comport with the rights and true interests of our Country.
          We learn, with deep regret, that the measures dictated by a love of peace, for
            obtaining an amicable termination of the afflicting war on our frontier, have been
            frustrated; and that a resort to offensive measures has again become necessary. As the latter, however, must be rendered more
            satisfactory in proportion to the solicitude for peace manifested by the former, it is
            to be hoped they will be pursued under the better auspices on that
            account, & be finally crowned with more happy success.
          In relation to the particular tribes of Indians, against whom offensive measures have
            been prohibited, as well as all the other important
            subjects which you have presented to our view, we shall bestow the attention which they
            claim. We cannot, however, refrain at this time, from particularly expressing our
            concurrence in your anxiety for the regular discharge of the public debts, as fast as
            circumstances and events will permit; and in the policy of removing any impediments that
            may be found in the way of a faithful representation of public proceedings throughout
            the United States, being persuaded, with you, that on
            no subject more than the former, can delay be more injurious, or an œconomy of time more
            valuable; and that with respect to the latter, no resource is so firm for the Government
            of the United States, as the affections of the people, guided by an enlightened
            policy.
          Throughout our deliberations we shall endeavour to cherish every sentiment which may
            contribute to render them conducive to the dignity, as well as to the welfare of the
            United States; and we join with you, in imploring that Being on whose will the fate of
            nations depends, to crown with success our mutual endeavors. Signed by order, and in
            behalf of the House
          
            Frederick Augustus MuhlenburgSpeaker. AttestJohn
            Beckley—Clerk. 
        